The record on appeal shows that appellant is seeking review of a judgment entered May 15, 1929. The notice of appeal, which should have been served and filed within ten days from the entry of the judgment (Sec. 6402, C.S. 1920), was served and filed August 2, 1929, much too late. A motion for a new trial, filed May 23 and overruled July 23, 1929, did not have the effect of extending the time for serving and filing the notice of appeal. Spencer v. Loewenstein, 29 Wyo. 31, 207 P. 1098.
The state's motion to dismiss the appeal must be sustained.
Appeal dismissed. *Page 67